



Exhibit 10.2


CLECO CORPORATE HOLDINGS LLC
Supplemental Executive Retirement Plan
Amended and Restated Effective January 1, 2009
Amendment No. 4
(Special CEO Benefit)
Whereas, Cleco Corporation (the "Company") maintains the Supplemental Executive
Retirement Plan, most recently amended and restated effective as of January 1,
2009, and most recently amended effective July 24, 2014, which plan is intended
to be a non-qualified deferred compensation arrangement structured in the form
of a defined benefit plan (the "SERP");
Whereas, the Board of Directors of the Company now desires to limit
participation in the SERP;
Now, Therefore, Be It Resolved, that a Special CEO Benefit shall be added to the
SERP, effective January 1, 2018; as shown on Exhibit A hereto; and
Further Resolved, that the SVP - General Counsel & Director - Regulatory
Compliance, is hereby authorized, empowered and directed to take any and all
actions which she, in her sole discretion, shall deem necessary or advisable in
order to accomplish the forgoing resolution.
.This Amendment No. 4 was approved by the Board of Directors of Cleco
Corporation on December 14, 2017, to be effective as of the date set forth
herein.
Cleco Corporate Holdings LLC
By: /s/ Anthony Bunting                        
                            Anthony Bunting
Date: December 21, 2017







--------------------------------------------------------------------------------





EXHIBIT A




Article V of the Plan shall be amended by inserting a new Section 5.6, to read,
in its entirety, as
follows:


5.6 Special CEO Benefit. Notwithstanding anything herein to the contrary,
including Section
5.3, except that the Benefit Offsets provision of Section 5.3 shall continue to
apply, and Section
5.4, the annual amount of payment for William G. Fontenot shall be determined
pursuant to the
following, depending upon the year of the Separation Date:






Year
Annual
Benefit
2018
$199,440
2019
$220,000
2020
$240,000
2021
$265,000
2022
$295,000
2023
$330,000
2024
$365,000
2025
$400,000
2026
$408,000
2027
$416,160
2028
$424,483





In the event the Separation Date is in 2029 or later, the 2028 annual payment
shall be increased
by 2% for each such year.




CLECO CORPORATE HOLDINGS LLC
/s/ Anthony Bunting                    
Name: Anthony Bunting
Date:    12/21/17



